THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.


CONVERTIBLE NOTE


FOR VALUE RECEIVED, INCA Designs, Inc., a Nevada company (hereinafter called
“Borrower”), hereby promises to pay to Golden Ventures, LLC, (the “Holder”) or
its registered assigns or successors in interest or order, without demand, the
sum of Two Hundred Thousand Dollars ($200,000) (“Principal Amount”), with simple
and unpaid interest thereon, on or before June 20, 2008 (the “Maturity Date”),
if not sooner paid.


This Note has been entered into pursuant to the terms of a Securities Purchase
Agreement between the Borrower and the Holder, dated of even date herewith (the
“Securities Purchase Agreement”), and shall be governed by the terms of such
Securities Purchase Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Securities Purchase Agreement. The following terms shall apply to this
Note:


ARTICLE I


INTEREST; AMORTIZATION


1.1.  Interest Rate. Interest payable on this Note shall accrue at a rate per
annum (the “Interest Rate”) of ten percent (10%). Interest on the Principal
Amount shall accrue from the date of this Note and shall be payable on the
Maturity Date. Interest on the Note will be computed on the basis of a 360-day
year of twelve 30-day months.


1.2 Default Interest Rate. Following the occurrence and during the continuance
of an Event of Default, which, if susceptible to cure is not cured within twenty
(20) days, otherwise then from the first date of such occurrence, the annual
interest rate on this Note shall automatically be increased to the highest
percentage allowed by law.
 
ARTICLE II


CONVERSION RIGHTS


2.1. Holder’s Conversion Rights. Subject to Section 2.2, the Holder shall have
the right, but not the obligation at any time from the date of issuance of this
Note, to convert all or any portion of the then aggregate outstanding Principal
Amount of this Note, into shares of Common Stock, subject to the terms and
conditions set forth in this Article II at a forty percent (40%) discount to the
market price of the Borrower’s Common Stock or $.50 per share, whichever is
lower. The “market price” shall be determined at the average of the closing bid
of the Company’s Common Stock for the twenty (20) trading days immediately prior
to the date of conversion. The Holder may exercise such right by delivery to the
Borrower of a written Notice of Conversion pursuant to the terms hereof.
 

--------------------------------------------------------------------------------


 
2.2. Conversion Limitation. The Holder shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of only
4.99% and aggregate conversion by the Holder may exceed 4.99%. The Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section 2.2 will limit any conversion hereunder and to the extent that
the Holder determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may waive the conversion
limitation described in this Section 2.2, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower.


2.3. Mechanics of Holder’s Conversion.


(a) In the event that the Holder elects to convert any amounts outstanding under
this Note into Common Stock, the Holder shall give notice of such election by
delivering an executed and completed notice of conversion (a “Notice of
Conversion”) to the Borrower, which Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
amounts being converted. The original Note is not required to be surrendered to
the Borrower until all sums due under the Note have been paid. On each
Conversion Date (as hereinafter defined) and in accordance with its Notice of
Conversion, the Holder shall make the appropriate reduction to the Principal
Amount, accrued interest and fees as entered in its records. Each date on which
a Notice of Conversion is delivered or telecopied to the Borrower in accordance
with the provisions hereof shall be deemed a “Conversion Date.” A form of Notice
of Conversion to be employed by the Holder is annexed hereto as Exhibit A.


(b) Pursuant to the terms of a Notice of Conversion, the Borrower will issue
instructions to the transfer agent accompanied by an opinion of counsel, if so
required by the Borrower’s transfer agent and shall cause the transfer agent
to issue and deliver at such office to the Holder a certificate or certificates
for the number of Common Shares to which such Holder shall be entitled as
aforesaid. The person or persons entitled to receive the Common Shares issuable
upon such conversion shall be treated for all purposes as the record holder or
holders of such shares of Common Stock on the later of the date of the
Conversion Notice or the date of compliance by the Holder with all the
provisions of this Section 2.3.


2.4. Conversion Mechanics.


(a) The number of shares of Common Stock to be issued upon each conversion of
this Note pursuant to this Article II shall be determined by dividing that
portion of the Principal Amount and interest and fees to be converted, if any,
by the then applicable Fixed Conversion Price .


(b) The number and kind of shares or other securities to be issued upon
conversion shall be subject to adjustment from time to time upon the happening
of certain events while this conversion right remains outstanding, as follows:
 
2

--------------------------------------------------------------------------------


 
i. Merger, Sale of Assets, etc. If the Borrower at any time shall consolidate
with or merge into or sell or convey all or substantially all its assets to any
other corporation, this Note, as to the unpaid principal portion thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase such number and kind of shares or other securities and property as
would have been issuable or distributable on account of such consolidation,
merger, sale or conveyance, upon or with respect to the securities subject to
the conversion or purchase right immediately prior to such consolidation,
merger, sale or conveyance. The foregoing provision shall similarly apply to
successive transactions of a similar nature by any such successor or purchaser.
Without limiting the generality of the foregoing, the anti-dilution provisions
of this Section shall apply to such securities of such successor or purchaser
after any such consolidation, merger, sale or conveyance.


ii. Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid principal portion thereof and accrued interest thereon, shall thereafter
be deemed to evidence the right to purchase an adjusted number of such
securities and kind of securities as would have been issuable as the result of
such change with respect to the Common Stock immediately prior to such
reclassification or other change.


iii. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.


(c) Whenever the Conversion Price is adjusted pursuant to Section 2.4(b) above,
the Borrower shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.


(d) Nothing herein contained shall prohibit the Company from raising additional
funds at a purchase price higher than the Fixed Conversion Price and any
issuance of shares under these circumstances will not effect he number of shares
to be issued hereunder.
 
2.5. Reservation. During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than one hundred
seventy-five percent (175%) of the number of shares to provide for the issuance
of Common Stock upon the full conversion of this Note. Borrower represents that
upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable. Borrower agrees that its issuance of this Note shall constitute
full authority to its officers, agents, and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.


2.6 Issuance of Replacement Note. Upon any partial conversion of this Note, a
replacement Note containing the same date and provisions of this Note shall, at
the written request of the Holder, be issued by the Borrower to the Holder for
the outstanding Principal Amount of this Note and accrued interest which shall
not have been converted or paid, provided Holder has surrendered an original
Note to the Company. In the event that the Holder elects not to surrender a Note
for reissuance upon partial payment or conversion, the Holder hereby indemnifies
the Borrower against any and all loss or damage attributable to a third-party
claim in an amount in excess of the actual amount then due under the Note.
 
3

--------------------------------------------------------------------------------


 
ARTICLE III


EVENTS OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of Principal Amount, interest or other sum due under this Note or
any Transaction Document when due and such failure continues for a period of ten
(10) business days after the due date.


3.2 Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of the Securities Purchase Agreement, this Note or Transaction
Document in any material respect and such breach, if subject to cure, continues
for a period of ten (10) business days after written notice to the Borrower from
the Holder.


3.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Securities Purchase Agreement,
Transaction Document or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith or therewith shall be false or
misleading in any material respect as of the date made and the Closing Date.


3.4 Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.


3.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $25,000 and shall remain unvacated,
unbonded or unstayed for a period of forty-five (45) days.


3.6 Non-Payment. The Borrower shall have received a notice of default, which
remains uncured for a period of more than twenty (20) business days, on the
payment of any one or more debts or obligations aggregating in excess of $25,000
beyond any applicable grace period;


3.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within sixty (60) days
of initiation.


3.8 Failure to Deliver Common Stock or Replacement Note. Borrower’s failure to
timely deliver Common Stock to the Holder pursuant to and in the form required
by this Note or the Securities Purchase Agreement, and, if requested by
Borrower, a replacement Note, and such failure continues for a period of five
(5) business days after the due date.
 
4

--------------------------------------------------------------------------------


 
3.9 Reverse Splits. The Borrower effectuates a reverse split of its Common Stock
without twenty days prior written notice to the Holder.


3.10 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document or other agreement to which
the Borrower and Holder are parties, or the occurrence of a material event of
default under any such other agreement which is not cured after any required
notice and/or cure period.


ARTICLE IV


MISCELLANEOUS


4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:


for the Company:
 
INCA Designs, Inc.
   
53 West 36th Street, 9th Floor
   
New York, NY 10018
   
Attn: Stacy Josloff, Chief Executive Officer
   
Tel:   (212) 967-5212
   
Fax:  (212) 967-5218
     
for the Holder:
 
Golden Ventures, LLC
   
Attn: Evan Kaye, Managing Member
   
504 East 54th Street, Suite 5M
   
New York, NY 10021



4.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

5

--------------------------------------------------------------------------------


 
4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


4.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.


4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the State of
New York. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith, and shall be deemed modified to conform to such statute or
rule of law. Any such provision that may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.


4.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


4.8. Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.


4.9 Shareholder Status. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note. However, the Holder
will have the rights of a shareholder of the Borrower with respect to the Shares
of Common Stock to be received after delivery by the Holder of a Conversion
Notice to the Borrower.


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 21st day of June, 2007.

        INCA DESIGNS, INC.  
   
   
    By:   /s/ Stacy Josloff  

--------------------------------------------------------------------------------

        Stacy Josloff, Chief Executive Officer

 
6

--------------------------------------------------------------------------------


 
NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)



The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by INCA Designs, Inc. (the
“Borrower”) on June 20, 2008 into Shares of Common Stock of the Borrower
according to the conditions set forth in such Note, as of the date written
below.


 
Date of Conversion:
 

 
Conversion Price:
 



Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 4.99% of the outstanding Common Stock of Borrower
 
Shares To Be Delivered:
     
Signature:
     
Print Name:
     
Address:
       

 
7

--------------------------------------------------------------------------------

